UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :                                 11/8/2019
 KEVIN LOWE,                                                   :
                                              Petitioner, :
                                                               :    18 Civ. 898 (LGS)
                            -against-                          :    14 Cr. 055 (LGS)
                                                               :
 UNITED STATES OF AMERICA,                                     :   OPINION & ORDER
                                              Respondent. :
                                                               :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

         Petitioner Kevin Lowe brings this pro se Petition to vacate, set aside or correct his

sentence following trial on a charge of conspiracy to distribute oxycodone, a controlled

substance. See 28 U.S.C. § 2255. Petitioner raises claims of ineffective assistance of counsel,

failure to produce evidence, and eliciting false testimony.1 For the reasons stated below, the

Petition is denied.

    I.       BACKGROUND

         Lowe was convicted after a two-week jury trial from April 20, 2015, to May 4, 2015.

The Government called ten witnesses, all of whom were cross-examined by defense counsel. To

establish that Lowe was part of the conspiracy to distribute oxycodone, the Government’s

evidence included testimony of Robert Terdiman, a co-conspirator who worked for Lowe as the

sole physician at the Southern Boulevard Clinic (the “Clinic”), one of several clinics that Lowe

owned and controlled. Terdiman’s job interview with Lowe lasted half an hour. Before the



1
  Plaintiff makes arguments and allegations challenging his conviction which appear in multiple
filings at Docket Numbers 1, 8, 10, 19, 20 and 30, and which are referred to herein as the
“Petition.” Plaintiff seeks additional relief in these and other filings, which are addressed in a
separate order.
interview, Lowe asked whether Terdiman had a license to prescribe controlled substances, but at

the interview did not ask about Terdiman’s background or experience. Terdiman was instructed

to focus only on pain management even though his prior experience was in internal medicine.

He saw on average seventy patients per day, about five times more than he did in his prior

position. Terdiman recalled that Lowe once was unhappy with him for seeing only twenty-five

patients in a single day. He saw each patient for about six minutes and prescribed all of the

patients oxycodone. Terdiman did this because he and Lowe had an “understanding” that “I

would see the patients there and write the prescriptions for oxycodone and I would keep my job.”

Terdiman’s contract provided that he would be paid a bonus for seeing more patients.

       Lowe’s defense was that he was not aware of the criminal conspiracy and did not agree to

or intend to join the conspiracy. On cross-examination, defense counsel established that

Terdiman was responsible for all medical decisions at the Clinic and that Lowe was responsible

for all business decisions. Defense counsel established that Terdiman had a working relationship

with the drug dealers who brought patients to the Clinic and that Lowe had very little exposure to

daily activities there. Defense counsel also established that Terdiman did not affirmatively

disclose to Lowe information about Terdiman’s background, such as how he had received “shock

therapy” which caused cognitive defects.

       Defense counsel called three witnesses including Lowe, who testified that he was not

aware of or part of the conspiracy. Lowe did not monitor his doctors and “did not manage the

clinical aspect of their performance, because [he] trusted . . . their licensure and their experience

based on the resumes.” Instead, Lowe was in charge of all business and administrative decisions.

He met regularly with the clinic mangers, who were his “eyes and ears” at the clinics and

executed his policies. His policies included procedures to follow before prescribing oxycodone

and a prohibition on illegal activity. To prevent illegal activity at the Clinic, Lowe hired three

                                                  2
separate sets of security guards and set up security cameras. Lowe also stated that he had no

relationship with the drug dealers who brought patients to the Clinic and no understanding with

Terdiman to conduct illegal activity.

         On cross-examination, the Government established Lowe’s awareness of criminal activity

at the Clinic. Lowe was aware that large crowds and “thugs” gathered around the Clinic each

day; that patients had to pay cash even though his other clinics accepted insurance; and that the

Clinic had almost no medical supplies or equipment. Lowe knew that Terdiman wrote around

seventy prescriptions per day and did not conduct legitimate physical examinations. And Lowe

knew that two private insurance companies and the State of New York had investigated his

clinics due to their abnormal practices -- for example, the Fidelis Insurance Company

investigated Lowe’s clinics because, in one three-month period, about twenty-two percent of

Fidelis’ oxycodone prescriptions came from one of Lowe’s clinics.

         The jury deliberated for three days and returned a unanimous verdict convicting Lowe of

one count of conspiracy to distribute oxycodone. On January 11, 2016, Lowe was sentenced to

serve 144 months in prison. He filed a direct appeal to the Second Circuit contending that the

Court improperly provided a conscious avoidance instruction to the jury and that the Court

improperly directed the jury back to the original charge in response to questions regarding the

instructions. The Second Circuit affirmed in all respects. See United States v. Lowe, 689 F.

App’x 26 (2d Cir. 2017) (summary order).

   II.      LEGAL STANDARD

         “Because collateral challenges are in tension with society’s strong interest in the finality

of criminal convictions, the courts have established rules that make it more difficult for a

defendant to upset a conviction by collateral, as opposed to direct, attack.” Salemo v. United




                                                   3
States, 187 F. Supp. 3d 402, 413 (S.D.N.Y. 2016) (internal quotation marks omitted) (quoting

Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010)).

        A federal prisoner may move to vacate, set aside, or correct his sentence on four grounds

pursuant to § 2255:

        (1) ‘that the sentence was imposed in violation of the Constitution or laws of the
        United States, or [(2)] that the court was without jurisdiction to impose such
        sentence, or [(3)] that the sentence was in excess of the maximum authorized by
        law, or [(4)] is otherwise subject to collateral attack.’

United States v. Hoskins, 905 F.3d 97, 102 (2d Cir. 2018) (alteration in original) (quoting U.S.C.

§ 2255(a)). “In ruling on a motion under § 2255, the district court is required to hold a hearing

‘unless the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief.’” Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir. 2013) (quoting 28

U.S.C. § 2255(b)). “To warrant a hearing, the motion must set forth specific facts supported by

competent evidence, raising detailed and controverted issues of fact that, if proved at a hearing,

would entitle [the petitioner] to relief.” Id.

        Courts must “liberally construe pleadings and briefs submitted by pro se litigants, reading

such submissions to raise the strongest arguments they suggest.” McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156 (2d Cir. 2017) (internal quotation marks omitted). “We afford a pro se

litigant ‘special solicitude’ by interpreting a complaint filed pro se to ‘raise the strongest claims

that it suggests.’” Hardaway v. Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018)

(internal quotation marks and citation omitted). A pro se litigant, however, is “not exempt . . .

from compliance with relevant rules of procedural and substantive law.” Bisson v. Martin Luther

King Jr. Health Clinic, No. 07-5416-CV, 2008 WL 4951045, at *1 (2d Cir. Nov. 20, 2008)

(summary order) (citing Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).




                                                  4
   III.      DISCUSSION

          Lowe makes three arguments pursuant to § 2255. First, he claims that he received

ineffective assistance of counsel. See Strickland v. Washington, 466 U.S. 668 (1984). Second,

he claims that the Government withheld evidence, in violation of Brady v. Maryland, 373 U.S.

83 (1963) and its progeny. Third, he claims that the Government elicited perjured testimony.

             A. Ineffective Assistance of Counsel

          The Petition alleges numerous errors by defense counsel based on his failure to (1)

interview or call to the stand individuals who could support the defense theory or rebut the

Government’s case; (2) review material provided by Petitioner; (3) prepare a response to the

Government’s expert witness; (4) impeach Terdiman’s credibility; and (5) make certain pretrial

and trial motions and comport himself in a professional manner. The Petition fails to show that

Lowe’s constitutional rights were violated by his trial counsel’s alleged inadequate

representation.

                     i. The Strickland Standard

          “There is ‘a strong presumption that counsel’s conduct fell within the wide range of

professional assistance.’” Weingarten v. United States, 865 F.3d 48, 52 (2d Cir. 2017) (citing

Lynch v. Dolce, 789 F.3d 303, 311 (2d Cir. 2015) (quoting Strickland, 466 U.S. at 689)); see

Strickland, 466 U.S. at 689 (“Judicial scrutiny of counsel’s performance must be highly

deferential”). “To overcome that presumption, a petitioner must establish two elements. First,

the petitioner must show that counsel’s performance was deficient by demonstrating that the

representation ‘fell below an objective standard of reasonableness.’” Weingarten, 865 F.3d at 52

(quoting Strickland, 466 U.S. at 688); “[s]econd, the petitioner must show that counsel’s

deficient representation was prejudicial to the defense by establishing ‘that there is a reasonable




                                                  5
probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.’” Id. (quoting Strickland, 466 U.S. at 694).

                   ii. The Alleged Errors

                          1. Failure to Interview and Call Witnesses

       The Petition alleges that defense counsel failed to conduct a “rudimentary investigation

of the case . . . by not interviewing any witnesses directly related to the case.” Defense counsel

did not interview two doctors -- Caesar Santos and Jean-Yves Dastian -- who could have

contradicted testimony that safeguards to prevent the illegal distribution of oxycodone were

ignored. Defense counsel did not interview police officers who could corroborate Petitioner’s

testimony that he sought to eliminate crime from the Clinic. Defense counsel did not interview

any employees from the clinics under investigation. Defense counsel did not interview, and

accordingly did not present as witnesses, unnamed individuals whom Petitioner identified as able

to impeach the Government’s key witnesses.

       First, as to Santos and Dastian, there is no reasonable probability that their testimony

would have caused a different result in the proceedings. Id. (quoting Strickland, 466 U.S. at

694). Santos worked at the Clinic “on a couple occasions” and the other clinic under

investigation for “several months.” Dastian never worked at the Clinic and stated that he “was

not inclined to be helpful” to Lowe. Testimony that Santos and Dastian sought to prevent the

improper distribution of controlled substances may have underscored that Terdiman did not take

similar steps at the Clinic, bolstering the Government’s position that the Clinic was particularly

devoted to illegal activity. See Henry v. Poole, 409 F.3d 48, 63 (2d Cir. 2005) (“[S]trategic

choices made after less than complete investigation do not amount to ineffective assistance—so

long as the known facts made it reasonable to believe that further investigation was

unnecessary”) (citing Strickland, 466 U.S. at 690-691).

                                                 6
        Defense counsel’s interviewing police officers also would not have caused a different

result. Defense counsel established through Lowe’s testimony that Lowe contacted the police

when certain illegal activity at the Clinic occurred and that the police visited the Clinic. Defense

counsel buttressed these facts with other evidence regarding how Lowe sought to eliminate

criminality at the Clinic, such as through hiring security guards, setting up security cameras, and

setting protocols to prevent the illegitimate distribution of controlled substances. The officers

therefore would have offered redundant evidence and may have offered testimony that cast Lowe

in a poor light. For example, the Government could have elicited on cross-examination that

Lowe complained about criminality at the Clinic only when money was stolen from him.

        Finally, the alleged failure to interview clinic staff and unnamed potential witnesses is

insufficiently specific to compel a hearing under § 2255. See Gonzalez, 722 F.3d at 131 (“To

warrant a hearing, the motion must set forth specific facts supported by competent evidence,

raising detailed and controverted issues of fact that, if proved at a hearing, would entitle [the

petitioner] to relief”).

                            2. Failure to Review or Present Material Provided by Petitioner

        The Petition alleges that defense counsel failed to investigate and present material that

Petitioner made available. Petitioner provided defense counsel with “phone records . . . that

directly contradicted” statements by Samantha Livingston, a co-conspirator Government witness,

that she and Lowe had weekly calls. Prosecution also provided defense counsel with “notes of

interviews with NYPD detectives which substantiated petitioner’s testimony regarding multiple

visits to [the] police precinct.”

        There is no “‘reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.’” Weingarten, 865 F.3d at 52 (quoting

Strickland, 466 U.S. at 694). The Government introduced testimony that Lowe and Livingston

                                                  7
had weekly calls to establish that Lowe was aware of the high number of patients Terdiman saw

per day. The Government established this fact in other ways as well, including Lowe’s own

testimony that he was aware of the high number of patients Terdiman saw, and Terdiman’s

testimony that Lowe admonished him for seeing too few patients in a single day. The failure to

introduce the phone records evidence therefore did not prejudice Lowe. See Henry, 409 F.3d at

63-64 (“The question to be asked in assessing the prejudice from counsel’s errors is whether

there is a reasonable probability that, absent the errors, the factfinder would have had a

reasonable doubt respecting guilt”) (quoting Strickland, 466 U.S. at 695).

       Similarly, and as discussed above, defense counsel established the steps that Lowe took

to eliminate criminality at the Clinic. Additional evidence would not have made a different

result “reasonably probable.”

                           3. Failure to Rebut the Government’s Expert Witness

       The Petition alleges that defense counsel failed to prepare to cross-examine the

Government’s expert witness and failed to enlist a defense expert to rebut the Government’s

expert on “key issues.” These omissions do not “‘[fall] below an objective standard of

reasonableness.’” Weingarten, 865 F.3d at 52 (quoting Strickland, 466 U.S. at 688). The

defense theory conceded that a conspiracy to divert oxycodone existed but argued that Lowe had

no knowledge of or participation in this conspiracy. The Government’s expert in anesthesiology

and pain management was called to establish that oxycodone is an addictive drug and to describe

best practices for preventing its illegitimate distribution. Disputing this testimony would not




                                                 8
have aided the defense theory that Lowe lacked criminal knowledge and intent, and defense

counsel was not unreasonable to focus attention elsewhere.

                           4. Failure to Impeach Terdiman

       The Petition alleges that defense counsel’s efforts to impeach Terdiman were inadequate.

The Petition identifies several ways that defense counsel could have impeached Terdiman’s

ability to recall past events -- his having failed two state medical examinations, history of

depression and taking psychiatric medication and admitted cognitive defects after receiving

shock therapy. The Petition also asserts that defense counsel failed to impeach Terdiman’s

“known false testimony” and his “prior inconsistent statement[s].”2

       It was not objectively unreasonable for defense counsel not to impeach Terdiman on his

memory of past events. Weingarten, 865 F.3d at 52 (quoting Strickland, 466 U.S. at 688). The

defense theory was in part that Lowe focused on business and administrative issues and

delegated medical decisions to the doctors who ran the clinics. Defense counsel could

reasonably have concluded that discrediting Terdiman’s memory would undermine the theory

that Lowe properly made Terdiman responsible for medical decisions, and that Lowe had no

inkling of the illegitimate medical practices taking place at the Clinic. Also, given the

Government’s argument that Terdiman was mentally unfit to run a legitimate clinic, and

therefore was hired to participate in a criminal enterprise, it was reasonable for the defense not to

further highlight Terdiman’s cognitive defects. See Henry, 409 F.3d at 63 (“Actions or


2
  The allegation that defense counsel failed to impeach a witness’s known false testimony and
prior inconsistent statements does not explicitly refer to Terdiman or any other witness.
Construing the Petition in the pro se Petitioner’s favor, this allegation refers to Terdiman. See
McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017) (internal quotation
marks omitted) (Courts must “liberally construe pleadings and briefs submitted by pro se
litigants, reading such submissions to raise the strongest arguments they suggest.”). Otherwise,
this allegation is insufficiently specific. See Gonzalez v. United States, 722 F.3d 118, 130 (2d
Cir. 2013).

                                                  9
omissions by counsel that might be considered sound trial strategy do not constitute ineffective

assistance”) (internal quotation omitted).

                           5. Failure to Make Certain Motions and Behave Professionally

       The Petition alleges that defense counsel failed to file any pretrial motions; failed to

request an adjournment to compel a police witness to appear and testify; and failed to make

unspecified objections to preserve the record for appeal. Defense counsel also failed to file a

motion to strike a juror who acknowledged at trial having previously known of Terdiman. The

Petition lacks adequate specificity to evaluate defense counsel’s decisions not to file motions

before trial or make objections at trial. See Gonzalez, 722 F.3d at 131.

       The decision not to move to strike the juror was not objectively unreasonable. The

Petition alleges that this juror held Terdiman in “high regard” and that she was “a source of

undue influence on the remaining jurors.” The record, however, establishes that the juror

informed the Court immediately upon realizing that she knew of Terdiman in the 1970’s and that

she understood that her memory of Terdiman’s favorable reputation at that time was not relevant

to reaching a decision in this case. The juror also stated that she would not discuss the issue with

the other jurors. Given these commitments from the juror, defense counsel’s decision not to

move to strike the juror was not objectively unreasonable. See Puglisi v. United States, 586 F.3d

209, 214 (2d Cir. 2009) (“[A] district court need not assume the credibility of factual assertions .

. . where the assertions are contradicted by the record”).

       The Petition alleges that defense counsel failed to object to the conscious avoidance

charge. As the Second Circuit noted on direct appeal, defense counsel solicited this charge. See

Lowe, 689 F. App’x at 27. There is no reasonable probability that the proceedings would have




                                                 10
reached a different result had defense counsel objected to the charge, because the Government

also requested this charge, and it was highly relevant to the defense that was presented.

         Finally, the Petition alleges that defense counsel generally comported himself in a

manner that “rendered a decidedly unprofessional appearance to the presentation of [the] defense

case.” Petitioner notes that defense counsel failed to show up to the first pretrial conference, left

the presentence investigation conference before it even started, rendering Petitioner

unrepresented, and was “repeatedly late for proceedings.” Assuming the truth of these assertions

for purposes of this action, the Petition offers no facts to establish how defense counsel’s failings

caused the jury to find Defendant guilty where they otherwise would not. See Henry, 409 F.3d at

63-64.

            B. Brady Claim & Eliciting False Testimony

         The Petition alleges that the Government failed to produce reports of Government

interviews with Santos and Dastian and medical records regarding Terdiman’s mental health

treatment.3 “Brady violations have three elements: ‘the evidence at issue must be favorable to

the accused, either because it is exculpatory, or because it is impeaching; that evidence must

have been suppressed by the State, either willfully or inadvertently; and prejudice must have

ensued.’” United States v. Alston, 899 F.3d 135, 147-48 (2d Cir. 2018) (quoting Strickler v.

Greene, 527 U.S. 263, 281-82 (1999)).




3
  These claims are also procedurally defaulted because they were not raised on direct appeal. See
Sapia v. United States, 433 F.3d 212, 217 (2d Cir. 2005) (“Because a motion under § 2255 is not
a substitute for direct appeal, [a petitioner] has procedurally forfeited his claim [first raised on
the petition] unless he can show ‘(1) cause for failing to raise the issue, and prejudice resulting
therefrom; or (2) actual innocence.’”) (citing Rosario v. United States, 164 F.3d 729, 732 (2d
Cir. 1998); see also Robles v. United States, No. 14 Civ. 9311, 2017 WL 1025993, at *2
(S.D.N.Y. Mar. 16, 2017) (“A federal prisoner cannot use a § 2255 petition to litigate questions
that could have been raised on direct appeal but were not.”).

                                                 11
       The Petition does not state a Brady claim. First, as to Terdiman’s medical records, Lowe

does not identify any such records that were not disclosed, and the Government disclaims

awareness of any. Second and similarly as to Dastian, the Government states that it has no

record or report of any interview with him. Third, as to Santos, the Drug Enforcement

Administration interviewed Santos in March 2014, as memorialized in a DEA Report of

Investigation (“Report”) attached to the Government’s response. The Government assumes for

purposes of the Petition that the Government did not produce the Report to Defendant before

trial. This omission did not result in a Brady violation because nothing in the Report “could

reasonably be taken to put the whole case in such a different light as to undermine confidence in

the verdict.” United States v. Payne, 63 F.3d 1200, 1209 (1995). The Report describes how

Santos followed protocols to eliminate the diversion of controlled substances. The Report also

states that Santos worked at the Clinic for only seven days and that he asked the staff to reduce

the patient load when covering for Terdiman. The Report does not contradict any evidence

proffered by the Government regarding Lowe’s awareness of or involvement in the conspiracy to

distribute oxycodone, and thus provides no basis to find a Brady violation. See Bellamy v. City

of New York, 914 F.3d 727, 751 (2d Cir. 2019) (“To prevail on [a Brady claim], a plaintiff must

show the materiality of the nondisclosed evidence, a showing that ‘does not depend on factual

innocence, but rather what would have been proven absent the violation with reference to the

likely effect that the suppression of the particular evidence had on the outcome of the trial.’”)

(citing Poventud v. City of New York, 750 F.3d 121, 134 (2d Cir. 2014)); see also United States

v. Ulbricht, 858 F.3d 71, 112 (2d Cir. 2017) (Petitioner “must demonstrate a reasonable

probability that, had the evidence been disclosed, the result of the proceeding would have been

different”) (internal quotation marks and citation omitted).




                                                 12
         The Petition also alleges the Government elicited perjured testimony from Terdiman, as

evidenced by the Report. According to the Report, Santos said that Lowe’s clinics included an

electronic system for tracking patients who were prescribed controlled substances. In contrast,

Terdiman testified that that he was not aware of medical records kept at the Clinic and had no

way to know if he had seen a patient previously. “To pursue relief from conviction based on

claimed perjury, [the Petitioner] must make a threshold showing that [the witness] in fact

willfully testified falsely . . . .” United States v. Aquart, 912 F.3d 1, 20 (2d Cir. 2018). After

making this threshold showing, “the conviction must be set aside if there is ‘any reasonable

likelihood’ that the testimony could have affected the jury’s judgment.” Id. (quoting United

States v. Cromitie, 727 F.3d 194, 221-22 (2d Cir. 2013). The evidence in the record is

insufficient to make the threshold that Terdiman willfully testified falsely. Santos worked at the

Clinic for seven days and never met Terdiman. The Report does not state whether Santos used

the tracking system at the Clinic or whether it was accessible at the Clinic. Even if it were,

Santos does not -- nor could he -- provide evidence of whether Terdiman knew of the system or

how to access it.

   IV.      Conclusion

         For the reasons stated above, the Petition is denied. Petitioner has not made a substantial

showing of a denial of a federal right and appellate review is, therefore, not warranted. Tankleff

v. Senkowski, 135 F.3d 235, 241 (2d Cir. 1998); Rodriguez v. Scully, 905 F.2d 24, 24 (2d Cir.




                                                  13
1990). Pursuant to 28 U.S.C. § 1915(a)(3), any appeal from this Opinion and Order would not

be taken in good faith. Coppedge v. United States, 369 U.S. 438, 445 (1962). The Clerk of

Court is respectfully directed to close this case and to mail a copy of this Opinion and Order to

pro se Petitioner.



Dated: November 8, 2019
       New York, New York




                                                14
